NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                             IN RE CELESTINO S.



                             No. 1 CA-JV 16-0142
                               FILED 9-22-2016


           Appeal from the Superior Court in Maricopa County
                             No. JV558543
                  The Honorable James P. Beene, Judge

                                  AFFIRMED


                                   COUNSEL

Maricopa County Public Advocate’s Office, Mesa
By Logan Mussman
Counsel for Appellant

Maricopa County Attorney’s Office, Mesa
By Karen Sciarrotta
Counsel for Appellee



                       MEMORANDUM DECISION

Judge Samuel A. Thumma delivered the decision of the Court, in which
Presiding Judge Patricia K. Norris and Judge Margaret H. Downie joined.
                           IN RE CELESTINO S.
                           Decision of the Court

T H U M M A, Judge:

¶1           Celestino S. appeals the superior court’s order committing
him to the Arizona Department of Juvenile Corrections (ADJC), arguing
Arizona Revised Statutes (A.R.S.) section 8-342(A)(3) (2015)1 forbids the
commitment to ADJC of a dependent child in all circumstances. Because the
superior court did not err, the commitment order is affirmed.

                 FACTS AND PROCEDURAL HISTORY

¶2            By February 2016, Celestino had been found a dependent
child. See A.R.S. § 8-201(14)(a) (2016).2 At a February 2016 delinquency
hearing, after an appropriate colloquy, the superior court accepted a plea
agreement in which Celestino pled delinquent to his ninth, tenth and
eleventh referrals. The most serious charge to which he pled delinquent was
aggravated assault on a firefighter, a Class 6 designated felony. See A.R.S. §
13-1204. The written plea agreement stated the court would decide the
consequences, noting it was “possible that, instead of probation, a juvenile
may be sent to the [ADJC] until his/her 18th birthday.” Accord A.R.S. § 8-
341(A)(1)(e) (authorizing commitment of delinquent juvenile to ADJC).

¶3            At a disposition hearing the next month, just before Celestino
turned 17 years old, his attorney argued A.R.S. § 8-342(A)(3) (2015)
prohibited the commitment of Celestino to ADJC because he was a
dependent child. After briefing and oral argument on the issue, the superior
court harmonized the two statutes “by interpreting A.R.S. § 8-342(A)(3)
(2015) to preclude awarding a dependent child to ADJC if that child is only
dependent and has not been adjudicated delinquent. Any other
interpretation of these statutes would be illogical.” The court then
considered dispositional recommendations and committed Celestino to
ADJC. Celestino then timely appealed his commitment. This court has
jurisdiction pursuant to the Arizona Constitution, Article 6, Section 9,
A.R.S. § 12-120.21(A)(1), 13-4031 and -4033(A) and Arizona Rules of
Procedure for the Juvenile Court 103-04.




1The Legislature amended this provision earlier this year. 2016 Ariz. Sess.
Laws, ch. 134, § 4. Because the superior court committed Celestino to the
ADJC in March 2016, this court interprets the statutes in effect at that time.

2Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                      2
                            IN RE CELESTINO S.
                            Decision of the Court

                                DISCUSSION

I.     The Superior Court Did Not Err By Committing Celestino To
       ADJC.

¶4             Interpretation of statutes and rules is reviewed de novo. Haag
v. Steinle, 227 Ariz. 212, 214 ¶ 9 (App. 2011). “Statutes must be given a
sensible construction which will avoid absurd results.” Lake Havasu City v.
Mohave County, 138 Ariz. 552, 557 (App. 1983); see also State v. Walker, 181
Ariz. 473, 480 (App. 1995) (courts decline interpretation that results in an
absurdity).

¶5            The statute upon which Celestino relies reads as follows:

              A child who is any of the following shall not be
              committed or awarded to the [ADJC]:

              1. Adjudicated delinquent for an offense that is
              not a felony unless the child has been previously
              adjudicated delinquent for an offense that is a
              felony or is seriously mentally ill.

              2. Under fourteen years of age.

              3. A dependent or incorrigible child.

A.R.S. § 8-342(A) (2015). Because he was a dependent child at the time of
the commitment, Celestino argues A.R.S. § 8-342(A)(3) (2015) prohibits that
commitment. Celestino, however, was not committed to ADJC as a
dependent child, which A.R.S. § 8-342(A)(3) (2015) would have prohibited.
Instead, he was committed to ADJC after having been found delinquent for
a felony pursuant to A.R.S. § 8-341(A)(1)(e).

¶6             Celestino argues the text of A.R.S. § 8-342(A)(3) (2015),
particularly the use of the word “shall,” prohibits the commitment to ADJC
of a dependent child adjudicated delinquent for a felony. However, this
provision must be read in conjunction with A.R.S. § 8-341 to harmonize the
two provisions. Adrian E. v. Dep’t of Child Safety, 239 Ariz. 240, 242 ¶ 9 (App.
2016) (“We also read . . . statutes in conjunction with each other and
harmonize them whenever possible.”) (citation omitted). Reading the two
provisions together, and avoiding “impossible or absurd results,” see E.R.
v. Dep’t of Child Safety, 237 Ariz. 56, 58 ¶ 10 (App. 2015), A.R.S. § 8-342(A)(3)
(2015) prohibits committing a dependent child to ADJC who is also not
eligible for commitment as a delinquent juvenile.


                                       3
                             IN RE CELESTINO S.
                             Decision of the Court

¶7             Earlier this year, the Legislature amended A.R.S. § 8-342(A)(3)
to confirm this reading. To “clarif[y] that if a child meets the requirements
to be placed in ADJC, including being 14 or older and adjudicated
delinquent as specified, the child may be committed to ADJC even if the
child is dependent or incorrigible,” the Legislature amended A.R.S. § 8-
342(A)(3) to prohibit the commitment to ADJC of “[a] dependent or
incorrigible child unless the child is adjudicated delinquent and is not
excluded” A.R.S. § 8-342(A)(1) or (2). Senate Final Amended Fact Sheet for
H.B. 2260 (2016) at 2, http://www.azleg.gov/legtext/52leg/2r/summary/
s.2260hhs_asenacted.pdf. Celestino argues the current text of A.R.S. § 8-
342(A)(3) show that the amendment “chang[ed] the current version of
A.R.S. § 8-342(A)(3), in order to permit commitment to ADJC of a child who
is both delinquent and dependent,” meaning the prior version prohibited
the commitment of such a person to ADJC. Celestino’s argument, however,
runs counter to the statement in the fact sheet that the amendment
“clarifies” that a dependent and delinquent juvenile could be committed,
provided the juvenile was eligible for commitment under A.R.S. § 8-
341(A)(1)(e). “Subsequent legislation which clarifies the statutory scheme,
although not necessarily controlling, is strongly indicative of the
legislature’s original intent.” Arizona Board of Regents v. State ex rel. State of
Arizona Public Safety Retirement Fund Manager Administrator, 160 Ariz. 150,
157 (App. 1989). And even without regard to the fact sheet, Celestino’s
argument runs counter to the directive to construe statutes to avoid
impossible or absurd results. See E.R., 237 Ariz. at 58 ¶ 10.

¶8            For these reasons, A.R.S. § 8-342(A)(3) (2015) does not
prohibit the superior court from committing to the ADJC a delinquent
juvenile eligible for commitment under A.R.S. § 8-341(A)(1)(e) merely
because the juvenile also has been adjudicated dependent. Thus, because
Celestino was eligible for commitment under A.R.S. § 8-341(A)(1)(e) for his
adjudication for a felony offense, and given his age, his commitment to the
ADJC did not run counter to A.R.S. § 8-342(A)(3) (2015).




                                        4
                          IN RE CELESTINO S.
                          Decision of the Court

                              CONCLUSION

¶9           Because the superior court did not err, Celestino’s disposition
is affirmed.




                         AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                       5